DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 27 June 2022. As directed by the amendment: claims 1 and 11 have been amended, claims 12-14 have been added, claim 4 has been canceled. Thus claims 1-3 and 5-14 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.  Applicant argues that the amended limitations are not taught by the prior art of record. Applicant argues that the outer cap (30) of Carrel et al. does not include retaining clips for holding the inner cap (50) therein. Applicant further argues that no portion of the outer cap (30) contacts the distal most surface of the inner cap (50). 
The examiner respectfully disagrees, and points to the assembly shown in Fig 6B of Carrel et al. which shows the outer cap (40) the inner cap (50), the retaining clips (42e) and the distal surface of the inner cap (53) and the description on Page 14, lines 2-4. As explained further in the rejections of claim 1 and 11 below, Carrel et al. teaches the amended limitations of the retaining clips directly contacting a distalmost surface of the elastomeric inner cap.
Claim Objections
Claim 14 is objected to because it is missing a period at the end. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 6,190,364 B1) in view of Okihara et al. (US 2015/0011936 A1) and Carrel et al. (WO 2015/055608 A1).
Regarding claim 1, Imbert discloses a tip cap assembly (Fig 8) to close a fluid passageway (24 Fig 1) extending through a tip (122 Fig 8) of a container (112 Fig 8) of a medical injection system (Fig 8), the tip cap assembly comprising: a rigid outer cap (58 Fig 8) comprising an inner skirt (the part of outer cap 58 with threads) extending proximally and having an outer threaded surface (82 Fig 6), and a body having a cavity formed therein (76 Fig 6), and an elastomeric inner cap (56 Fig 8) arranged within the cavity of the rigid outer cap, the elastomeric inner cap having a protrusion extending proximally and adapted to close the fluid passageway (See Fig 8, a piece of the elastomeric inner cap 56 protrudes into the fluid passageway), wherein: the rigid outer cap further comprises an outer skirt (86 Fig 8) extending proximally and around the inner skirt so as to define an annular groove between the inner skirt and the outer skirt (Fig 8), the outer skirt comprises a proximal member (See Fig 8, the part of 86 adhesively applied to the luer collar 144), the inner skirt extends beyond the proximal member of the outer skirt in a proximal direction (Fig 8), the inner skirt is part of the rigid outer cap (See threaded section integral with cap 58 Fig 8, Col 4 lines 64-68), and an inner circumferential surface (76 Fig 6) of the rigid outer cap comprises a retaining clip (80 Fig 6), wherein the retaining clip is configured to maintain the elastomeric inner cap in place within the rigid outer cap (Col 5 lines 51-59, “substantially prevent further axial movement between inner and outer caps 56 and 58 respectively”). However, Imbert fails to disclose the proximal member having a projection extending inwardly or a recess depressed outwardly and wherein the outer skirt is part of the rigid outer cap, and wherein the retaining clip is a plurality of retaining clips that directly contact a distalmost surface of the elastomeric inner cap.
Okihara et al. teaches a proximal member (8 Fig 4) having a projection (81 Fig 4) extending inwardly and wherein the outer skirt (75 Fig 4) is part of the rigid outer cap (5 Fig 3, integrally formed [0069]). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Imbert to have a proximal member having a projection as taught by Okihara et al. since such a modification is the result of a simple substitution of one known element (tamper evident tearable label adhesively applied) for another (tamper evident ring with projection extending from the rigid outer cap) to achieve a predictable result (confirm that the device has been used/tampered with upon removal of the cap). Additionally, manufacturing the outer skirt as integral with the rigid outer cap as taught by Okihara et al. instead of as a separate component made of a different material can simplify the manufacturing process, reducing time and costs.
Carrel et al. teaches a rigid outer cap (40 Fig 6B) comprises a plurality of retaining clips (42e Fig 6B) that directly contact a distalmost surface (53 Fig 6B) of the elastomeric inner cap (50 Fig 6B)(Page 14, lines 2-4 “The elastomeric inner cap 50 is distally blocked by the contact between its distal face 53 and the abutment surfaces 42e of the rigid cap 40”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the retaining clips of modified Imbert to be structured as taught by Carrel et al. to provide stress-limiting means that allow the elastomeric cap to be substantially deformed when the tip cap assembly closes the passageway of the syringe, preventing unintended deformation of the rigid cap due to stress resulting of the compression of the elastomeric cap over time (Page 16 Lines 20-26). Additionally moving the plurality of retaining clips to contact the distalmost surface would facilitate correct placement of the retaining clips with respect to the inner cap during assembly by making the connection visible.
Regarding claim 2, modified Imbert teaches the tip cap assembly of claim 1. Okihara et al. further teaches wherein the proximal member (8 Fig 4) is connected to the outer skirt (75 Fig 4) by a weakened portion (91 Fig 5). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Imbert to include the limitations as taught by Okihara et al. to provide sufficient structure to break the proximal member with projections off of the outer skirt.
Regarding claim 3, modified Imbert teaches the tip cap assembly of claim 2. Okihara et al. further teaches wherein the proximal member (8 Fig 3), the outer skirt (75 Fig 3) and the weakened portion (9 Fig 3) are integrally formed with each other [0069].
Regarding claim 5, Imbert discloses a medical injection system (Fig 8) comprising: a container including a longitudinal barrel (112 Fig 8), a tip (122 Fig 8) projecting distally from the barrel and provided with a fluid passageway (24 Fig 1) extending through the tip, and a collar (144 Fig 8) extending around the tip, the collar having an internal threaded surface (Fig 8) facing an external surface of the tip. Modified Imbert teaches the tip cap assembly of claim 1 (See rejection of claim 1 above) which is screwed onto the collar in cooperation between the outer threaded surface of the outer cap and the internal threaded surface of the collar so as to close the fluid passageway (Fig 8). Modified Imbert further teaches wherein the proximal member of the outer skirt retains the outer cap onto the collar at a predetermined position relative to each other (See Fig 8), and a longitudinal gap is provided between a distal end of the collar and a proximal end of the groove when the outer cap is retained onto the collar by the proximal member (See annotated Fig 8 below). 

    PNG
    media_image1.png
    771
    843
    media_image1.png
    Greyscale

Regarding claim 6, modified Imbert teaches the medical injection system of claim 5. Okihara et al. further teaches wherein the collar has a complementary shape (Fig 4, “Proximal end side of the grooves 63” [0039]) to the projection (81 Fig 4) formed on the proximal member of the outer skirt. 
Regarding claim 7, modified Imbert teaches the medical injection system of claim 6. Okihara et al. further teaches wherein the collar has a recess or protrusion (Fig 4, “Proximal end side of the grooves 63” [0039]) engaged with the protrusion (81 Fig 4) of the proximal member.
Regarding claim 8, modified Imbert teaches the medical injection system of claim 5. Imbert further teaches wherein the collar and the container are integrally formed with each other (Col 6 Lines 43-44).
Regarding claim 9, modified Imbert teaches the medical injection system of claim 5. However, modified Imbert fails to disclose wherein an inner surface of the inner skirt of the outer cap is in contact with the external surface of the tip of the container.
Carrel et al. teaches wherein an inner surface (44a Fig 7) of the inner skirt of the outer cap is in contact with the external surface of the tip of the container (16 Fig 7). It would have been obvious to one of ordinary skill at the time of effective filing for an inner surface of the inner skirt of the outer cap of modified Imbert to be in contact with the external surface of the tip of the container as taught by Carrel et al. because it “ensures the circumferential sealing of the lateral wall 16 of the distal tip 13 and allows the sterile maintenance of the cavity 41a of the tip assembly 30 and therefore the projecting tip 13 of the syringe 10.  In addition, the circumferential sealing of the lateral wall 16 of the distal tip 13 is performed even when the distal tip 13 is not perfectly circular.” (Page 17 Lines 18-34)
Regarding claim 10, modified Imbert teaches the medical injection system of claim 5. Imbert further teaches wherein the proximal member has an annular shape around the collar (Col 6 Lines 57-59).
Regarding claim 12, modified Imbert teaches the tip cap assembly of claim 1. However, modified Imbert fails to teach wherein the rigid outer cap further comprises one or more openings extending through both an outer circumferential surface and the inner circumferential surface thereof to expose the cavity from outside the rigid outer cap
Carrel et al. teaches wherein the rigid outer cap (40 Fig 3C) further comprises one or more openings (42b Fig 3C) extending through both an outer circumferential surface and the inner circumferential surface thereof (see extension of window 42b in Figs 3C and 3E) to expose the cavity (41a Fig 3C) from outside the rigid outer cap.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the rigid outer cap of modified Imbert to include the openings with the limitations as taught by Carrel et al. to provide stress-limiting means that allow the elastomeric cap to be substantially deformed when the tip cap assembly closes the passageway of the syringe, preventing unintended deformation of the rigid cap due to stress resulting of the compression of the elastomeric cap over time (Page 16 Lines 20-26).
Regarding claim 13, modified Imbert teaches the medical injection system of claim 5. However, modified Imbert fails to teach wherein the rigid outer cap further comprises one or more openings extending through both an outer circumferential surface and the inner circumferential surface thereof to expose the cavity from outside the rigid outer cap
Carrel et al. teaches wherein the rigid outer cap (40 Fig 3C) further comprises one or more openings (42b Fig 3C) extending through both an outer circumferential surface and the inner circumferential surface thereof (see extension of window 42b in Figs 3C and 3E) to expose the cavity (41a Fig 3C) from outside the rigid outer cap.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the rigid outer cap of modified Imbert to include the openings with the limitations as taught by Carrel et al. to provide stress-limiting means that allow the elastomeric cap to be substantially deformed when the tip cap assembly closes the passageway of the syringe, preventing unintended deformation of the rigid cap due to stress resulting of the compression of the elastomeric cap over time (Page 16 Lines 20-26).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 6,190,364 B1) in view of Roedle et al. (US 2013/0338603 A1) and Carrel et al. (WO 2015/055608 A1).
Regarding claim 11, Imbert discloses a process for producing a medical injection system, the medical injection system comprising a container (112 Fig 8) formed with a fluid passageway (24 Fig 1) extending4TT8076.DOCxPage 3 of 9Application No. 16/317,065 Paper Dated: August 26, 2020through a distal tip (122 Fig 8) of the container and a tip cap assembly (Fig 8) adapted to close the fluid passageway, the container comprising a collar (144 Fig 8) extending around the tip, the tip cap assembly comprising: a rigid outer cap (58 Fig 8) comprising an inner skirt (the part of outer cap 58 with threads) extending proximally and having an outer threaded surface (82 Fig 6), and a body having a cavity formed therein (76 Fig 6), an elastomeric inner cap (56 Fig 8) arranged within the cavity of the rigid outer cap, the elastomeric inner cap having a protrusion extending proximally and adapted to close the fluid passageway (See Fig 8, a piece of the elastomeric inner cap 56 protrudes into the fluid passageway), wherein the rigid outer cap further comprises an outer skirt (86 Fig 8) extending around the inner skirt so as to form an annular groove between the inner skirt and the outer skirt (Fig 8), wherein the inner skirt extends beyond the outer skirt in a proximal direction (Fig 8), and further wherein the inner skirt is part of the tip cap assembly (See threaded section integral with cap 58 Fig 8, Col 4 lines 64-68), and an inner circumferential surface (76 Fig 6) of the rigid outer cap comprises a retaining clip (80 Fig 6), wherein the retaining clip is configured to maintain the elastomeric inner cap in place within the rigid outer cap (Col 5 lines 51-59, “substantially prevent further axial movement between inner and outer caps 56 and 58 respectively”), the process comprising: screwing the tip cap assembly onto the collar such that the collar is introduced to the groove until the tip cap assembly reaches a predetermined position relative to the collar so as to form a longitudinal gap between a distal end of the collar and a proximal end of the groove (Col 6 Lines 44-47 “Cap assembly 54, as identified and described above is threadedly engaged with luer collar 144 such that elastomeric inner cap 56 sealingly engages tip 122 of syringe barrel 112.”, Fig 8 shows the inner cap sealingly engaging the syringe barrel while a longitudinal gap remains between a distal end of the collar and a proximal end of the groove). However, Imbert fails to disclose wherein the outer skirt is part of the tip cap assembly that is screwed onto the collar, wherein the retaining clip is a plurality of retaining clips that directly contact a distalmost surface of the elastomeric inner cap.
Roedle et al. teaches wherein the outer skirt (11 & 15 Fig 1) is part of the tip cap assembly (3 Fig 1) that is placed onto the collar (13 Fig 1). Roedle et al. teaches the outer skirt comprises a proximal member (15 Fig 1) having a projection (19 Fig 1) extending inwardly and wherein the outer skirt (11 & 15 Fig 1) is part of the tip cap assembly (3 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the outer skirt of Imbert to be part of the tip cap assembly as taught by Roedle et al. since such a modification is the result of a simple substitution of one known element (tamper evident tearable label adhesively applied) for another (tamper evident ring with projection extending from the rigid outer cap) to achieve a predictable result (confirm that the device has been used/tampered with upon removal of the cap). Additionally, manufacturing the outer skirt as integral with the rigid outer cap as taught by Roedle et al. instead of as a separate component made of a different material can simplify the manufacturing process, reducing time and costs.
Carrel et al. teaches a plurality of retaining clips (42e Fig 3C) that directly contact a distalmost surface (53 Fig 6B) of the elastomeric inner cap (50 Fig 6B)(Page 14, lines 2-4 “The elastomeric inner cap 50 is distally blocked by the contact between its distal face 53 and the abutment surfaces 42e of the rigid cap 40”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the retaining clips of modified Imbert to be structured as taught by Carrel et al. to provide stress-limiting means that allow the elastomeric cap to be substantially deformed when the tip cap assembly closes the passageway of the syringe, preventing unintended deformation of the rigid cap due to stress resulting of the compression of the elastomeric cap over time (Page 16 Lines 20-26). Additionally moving the plurality of retaining clips to contact the distalmost surface would facilitate correct placement of the retaining clips with respect to the inner cap during assembly by making the connection visible.
Regarding claim 14, modified Imbert teaches the process of claim 11. However, modified Imbert fails to teach wherein the rigid outer cap further comprises one or more openings extending through both an outer circumferential surface and the inner circumferential surface thereof to expose the cavity from outside the rigid outer cap
Carrel et al. teaches wherein the rigid outer cap (40 Fig 3C) further comprises one or more openings (42b Fig 3C) extending through both an outer circumferential surface and the inner circumferential surface thereof (see extension of window 42b in Figs 3C and 3E) to expose the cavity (41a Fig 3C) from outside the rigid outer cap.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the rigid outer cap of modified Imbert to include the openings with the limitations as taught by Carrel et al. to provide stress-limiting means that allow the elastomeric cap to be substantially deformed when the tip cap assembly closes the passageway of the syringe, preventing unintended deformation of the rigid cap due to stress resulting of the compression of the elastomeric cap over time (Page 16 Lines 20-26).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783